Exhibit 10.4

TAX PROTECTION AGREEMENT

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
November 26,  2019 by and among Alpine Income Property Trust, Inc., a Maryland
corporation (the “REIT”), Alpine Income Property OP, LP, a Delaware limited
partnership (the “Partnership”), Consolidated-Tomoka Land Co., a Florida
corporation (“CTO”),  and Indigo Group Ltd., a Florida limited partnership
(“Indigo” and together with CTO, the “Initial Protected Partners” and, together
with the REIT and the Partnership, the “Parties”).

RECITALS

WHEREAS, the Initial Protected Partners own, directly or indirectly through
entities disregarded as separate from such Initial Protected Partners for
federal income tax purposes, fee title to or tenant-in-common interests in the
real property and improvements located at: (i) 50 Central Ave, Lynn, MA 01901;
 (ii) 3775 Oxford Station Way, Winston-Salem, NC 27103; (iii) 4954 Town Center
Parkway, Jacksonville, FL 32246; (iv) 5064 Weebers Crossings Drive,
Jacksonville, FL 32246; and (v) 2699 Country Road D, East Troy, WI 53120 (as
further described in those certain contribution agreements, each dated as of
November 26, 2019 (the “Contribution Agreements”), by and among the Initial
Protected Partners and the Partnership (collectively, the “Properties”);

WHEREAS, pursuant to the Contribution Agreements, the Initial Protected Partners
are contributing (the “Contributions”), as applicable,  their right, title and
interests in and to the Properties to the Partnership in exchange for common
partnership units of limited partnership interest in the Partnership (“Units”);

WHEREAS, it is intended for federal income tax purposes that the Contributions
for Units will be treated as a tax-deferred contributions of the Properties to
the Partnership for Units under Section 721 of the Internal Revenue Code of
1986, as amended (the “Code”);

WHEREAS, in consideration for the agreement of the Initial Protected Partners to
make the Contributions, the Parties desire to enter into this Agreement
regarding certain tax matters as set forth herein; and

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of certain of the contributed
Properties.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreements, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

 

 








“Accounting Firm” has the meaning set forth in the Section 3.2.

“Agreement” has the meaning set forth in the Preamble.

“Cash Consideration” has the meaning set forth in Section 2.1(a).

“Closing Date” means the date on which the Contributions will be effective.

“Code”  has the meaning set forth in the Recitals.

“Contributions” has the meaning set forth in the Recitals.

“Contribution Agreements” has the meaning set forth in the Recitals.

“Final Determination” means (i) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final after all allowable appeals by either party to the action
have been exhausted or after the time for filing such appeals has expired, (ii)
a binding settlement agreement entered into in connection with an administrative
or judicial proceeding (iii) the expiration of the time for instituting a claim
for refund, or if such a claim was filed, the expiration of the time for
instituting suit with respect thereto or (iv) the expiration of the time for
instituting suit with respect to a claimed deficiency.

“Gain Limitation Property” means (i)  each of the Properties, as described in
more detail on Schedule 2 hereto as a Gain Limitation Property; (ii) any direct
or indirect interest owned by the Partnership in any entity that owns an
interest in a Gain Limitation Property, if the disposition of that interest
would result in the recognition of Protected Gain by a Protected Partner; and
(iii) any other property that the Partnership directly or indirectly receives
that is in whole or in part a “substituted basis property” as defined in Section
7701(a)(42) of the Code with respect to a Gain Limitation Property.

“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity or subchapter S
corporation or real estate investment trust for federal income tax purposes, any
person owning an equity interest in such Protected Partner, and in the case of
any Indirect Owner that itself is an entity that is classified as a partnership,
disregarded entity, subchapter S corporation or real estate investment trust for
federal income tax purposes, any person owning an equity interest in such
entity.

“Notice Period” means the period commencing on November 26, 2019, and ending at
12:01 AM on November 26, 2029, provided, however, that with respect to a
Protected Partner, the Notice Period shall terminate at such time as such
Protected Partner has disposed of 80% or more of the Units received upon the
Contributions in one or more taxable transactions.

“Parties” has the meaning set forth in the Preamble.

“Partnership” has the meaning set forth in the Preamble.





2




“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of November 26, 2019, as the same may
be further amended in accordance with the terms thereof.

“Partnership Interest Consideration” has the meaning set forth in Section
2.1(a).

“Properties” has the meaning set forth in the Recitals.

“Protected Gain” shall mean the gain that would be allocable to and recognized
by a Protected Partner for federal income tax purposes under Section 704(c) of
the Code in the event of the sale of a Gain Limitation Property in a fully
taxable transaction. The initial amount of Protected Gain with respect to each
Protected Partner shall be determined as if the Partnership sold each Gain
Limitation Property in a fully taxable transaction on the Closing Date for
consideration equal to the Section 704(c) Value of such Gain Limitation Property
on the Closing Date, and is set forth on Schedule 2 hereto. Gain that would be
allocated to a Protected Partner upon a sale of a Gain Limitation Property that
is “book gain” (for example, any gain attributable to appreciation in the actual
value of the Gain Limitation Property following the Closing Date or any gain
resulting from reductions in the “book value” of the Gain Limitation Property
following the Closing Date) shall not be considered Protected Gain. As used in
this definition, “book gain” is any gain that would not be required under
Section 704(c) of the Code and the applicable regulations to be specially
allocated to the Protected Partners for federal income tax purposes.

“Protected Partner” means those persons, as set forth as Protected Partners on
Schedule 1, and any person who (i) acquires Units from a Protected Partner in a
transaction in which gain or loss is not recognized in whole or in part and in
which such transferee’s adjusted basis for federal income tax purposes is
determined in whole or in part by reference to the adjusted basis of the
Protected Partner in such Units, (ii) has notified the Partnership of its status
as a Protected Partner and (iii) provides all documentation reasonably requested
by the Partnership to verify such status, but excludes any person that ceases to
be a Protected Partner pursuant to this Agreement.

“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined by the Partnership and as set
forth next to each Gain Limitation Property on Schedule 3 hereto.
Notwithstanding the preceding sentence, with respect to each Gain Limitation
Property, the Section 704(c) Value shall not exceed the “Agreed Maximum Value”
set forth next to each Gain Limitation Property on Schedule 3 hereto.

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date or that
thereafter is a successor to the Partnership’s direct or indirect interests in a
Gain Limitation Property.

“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on November 26, 2029, provided, however, that with respect to
a Protected Partner, the Tax Protection Period shall terminate at such time as
(i)  such Protected Partner has disposed of eighty percent (80%) or more of the
Units received upon the Contributions in one or more taxable transactions or
(ii) there is a Final Determination that no portion of the Contributions
qualified for tax-deferred treatment under Section 721 of the Code.





3




“Units” has the meaning set forth in the Recitals.

 

ARTICLE 2

RESTRICTIONS ON DISPOSITIONS OF

GAIN LIMITATION PROPERTIES

2.1       Restrictions on Disposition of Gain Limitation Properties.

(a)        The Partnership agrees for the benefit of each Protected Partner, for
the term of the Tax Protection Period, not to directly or indirectly sell,
exchange, transfer, or otherwise dispose of a Gain Limitation Property or any
interest therein, without regard to whether such disposition is voluntary or
involuntary, in a transaction that would cause any Protected Partner to
recognize any Protected Gain.

Without limiting the foregoing, the term “sell, exchange, transfer, or otherwise
dispose of a Gain Limitation Property” shall be deemed to include, and the
prohibition shall extend to:

(i)         any direct or indirect disposition by any direct or indirect
Subsidiary of any Gain Limitation Property or any interest therein;

(ii)       any direct or indirect disposition by the Partnership of any Gain
Limitation Property (or any direct or indirect interest therein) that is subject
to Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and

(iii)      any distribution by the Partnership to a Protected Partner that is
subject to Section 737 of the Code and the Treasury Regulations thereunder.

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation of the Partnership pursuant to which (1) the Protected Partner
is offered as consideration for the Units either cash or property treated as
cash pursuant to Section 731 of the Code (“Cash Consideration”) or partnership
interests and the receipt of such partnership interests would not result in the
recognition of gain for federal income tax purposes by the Protected Partner
(“Partnership Interest Consideration”); (2) the Protected Partner has the right
to elect to receive solely Partnership Interest Consideration in exchange for
his Units, and the continuing partnership has agreed in writing to assume the
obligations of the Partnership under this Agreement; (3) no Protected Gain is
recognized by the Partnership as a result of any partner of the Partnership
receiving Cash Consideration; and (4) the Protected Partner elects or is deemed
to elect to receive solely Cash Consideration.

(b)        Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such





4




disposition qualifies as a “like-kind exchange” under Section 1031 of the Code,
or an involuntary conversion under Section 1033 of the Code, or other
transaction (including, but not limited to, a contribution of property to any
entity that qualifies for the non-recognition of gain under Section 721 or
Section 351 of the Code, or a merger or consolidation of the Partnership with or
into another entity that qualifies for taxation as a “partnership” for federal
income tax purposes) that, as to each of the foregoing, does not result in the
recognition of any taxable income or gain to any Protected Partner with respect
to any of the Units; provided, however, that in the case of a “like-kind
exchange” under Section 1031 of the Code, if such exchange is with a “related
party” within the meaning of Section 1031(f)(3) of the Code, any direct or
indirect disposition by such related party of the Gain Limitation Property or
any other transaction prior to the expiration of the two (2) year period
following such exchange that would cause Section 1031(f)(1) of the Code to apply
with respect to such Gain Limitation Property (including by reason of the
application of Section 1031(f)(4) of the Code) shall be considered a violation
of this Section 2.1 by the Partnership.

ARTICLE 3

REMEDIES FOR BREACH

3.1       Monetary Damages.  In the event that the Partnership breaches its
obligations set forth in Article 2, with respect to a Protected Partner, the
Protected Partner’s sole remedy shall be to receive from the Partnership, and
the Partnership shall pay to such Protected Partner as damages, an amount equal
to (a) the aggregate federal, state, and local income taxes incurred by the
Protected Partner or an Indirect Owner with respect to the Protected Gain that
is allocable to such Protected Partner under the Partnership Agreement as a
result of the disposition of the Gain Limitation Property plus (b) the aggregate
federal, state, and local income taxes payable by the Protected Partner or an
Indirect Owner as a result of the receipt of any payment required under this
Section 3.1.

For the avoidance of doubt, the Partnership shall have no liability pursuant to
this Section 3.1 if the Partnership merges into another entity treated as a
partnership for federal income tax purposes or the Protected Partner accepts an
offer to exchange its Units for equity interests in another entity treated as a
partnership for federal income tax purposes so long as, in either case, such
successor entity assumes or agrees to assume the Partnership’s obligations
pursuant to this Agreement.

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (i)  any
deduction for state income taxes payable as a result thereof actually allowed in
computing federal income taxes shall be taken into account, and (ii) a Protected
Partner’s (or Indirect Owner’s) tax liability shall be computed using the
highest federal, state and local marginal income tax rates that would be
applicable to such Protected Partner’s (or Indirect Owner’s) taxable income
(taking into account the character and type of such income or gain) for the year
with respect to which the taxes must be paid, without regard to any deductions,
losses or credits that may be available to such Protected Partner (or Indirect
Owner) that would reduce or offset its actual taxable income or actual tax
liability if such deductions, losses or credits could be utilized by the
Protected Partner (or Indirect Owner) to offset other income, gain or taxes of
the Protected Partner (or Indirect Owner), either in the current year, in
earlier years, or in later years.





5




3.2       Process for Determining Damages.  If the Partnership has breached or
violated any of the covenants set forth in Article 2 (or a Protected Partner
asserts that the Partnership has breached or violated any of the covenants set
forth in Article 2), the Partnership and the Protected Partner (or Indirect
Owner) agree to negotiate in good faith to resolve any disagreements regarding
any such breach or violation and the amount of damages, if any, payable to such
Protected Partner (or Indirect Owner) under Section 3.1. If any such
disagreement cannot be resolved by the Partnership and such Protected Partner
(or Indirect Owner) within sixty (60) days after the receipt of notice from the
Partnership of such breach and the amount of income to be recognized by reason
thereof (or, if applicable, receipt by the Partnership of an assertion by a
Protected Partner that the Partnership has breached or violated any of the
covenants set forth in Article 2), the Partnership and the Protected Partner
shall jointly retain a nationally recognized independent public accounting firm
(an “Accounting Firm”) to act as an arbitrator to resolve as expeditiously as
possible all points of any such disagreement (including, without limitation,
whether a breach of any of the covenants set forth in Article 2, has occurred
and, if so, the amount of damages to which the Protected Partner is entitled as
a result thereof, determined as set forth in Section 3.1). All determinations
made by the Accounting Firm with respect to the resolution of any breach or
violation of any of the covenants set forth in Article 2 and the amount of
damages payable to the Protected Partner under Section 3.1 shall be final,
conclusive and binding on the Partnership and the Protected Partner. The fees
and expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Partnership and the Protected
Partner, provided that if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected Partner is more than five percent (5%)
higher than the amount proposed by the Partnership to be owed to such Protected
Partner prior to the submission of the matter to the Accounting Firm, then all
of the fees and expenses of any Accounting Firm incurred in connection with any
such determination shall be paid by the Partnership and if the amount determined
by the Accounting Firm to be owed by the Partnership to the Protected Partner is
more than five percent (5%) less than the amount proposed by the Partnership to
be owed to such Protected Partner prior to the submission of the matter to the
Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Protected Partner.

3.3       Required Notices; Time for Payment.  In the event that there has been
a breach of Article 2, the Partnership shall provide to each affected Protected
Partner notice of the transaction or event giving rise to such breach not later
than at such time as the Partnership provides to the Protected Partners the IRS
Schedule K-1s to the Partnership’s federal income tax return for the year of
such transaction. All payments required to be made under this Article 3 to any
Protected Partner shall be made to such Protected Partner on or before April 15
of the year following the year in which the gain recognition event giving rise
to such payment took place; provided that, if the Protected Partner is required
to make estimated tax payments that would include such gain (taking into account
all available safe harbors), the Partnership shall make a payment to the
Protected Partner on or before the due date for such estimated tax payment and
such payment from the Partnership shall be in an amount that corresponds to the
amount of the estimated tax being paid by such Protected Partner at such time as
a result of the gain recognition event. In the event of a payment made after the
date required pursuant to this Section 3.3, interest shall accrue on the
aggregate amount required to be paid from such date to the date of actual
payment at a rate equal to the “prime rate” of interest, as published in the
Wall Street Journal (or if no longer published there, as announced by Citibank)
effective as of the date the payment is required to be made.





6




ARTICLE 4

NOTICE OF INTENTION TO SELL GAIN LIMITATION PROPERTY DURING NOTICE PERIOD

During the Notice Period, if the Partnership intends to dispose of a Gain
Limitation Property in a taxable transaction, the Partnership shall use
commercially reasonable efforts to provide at least 90 days’ prior written
notice (prior to the closing of such disposition) to the Protected Partners.

ARTICLE 5

SECTION 704(C) METHOD AND ALLOCATIONS

Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use the “traditional method” under Treasury Regulations Section 1.704-3(b)
for purposes of making all allocations under Section 704(c) of the Code with
respect to any Gain Limitation Property.

ARTICLE 6

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS

6.1       Amendment.  This Agreement may not be amended, directly or indirectly
(including by reason of a merger between either the Partnership or the REIT and
another entity) except by a written instrument signed by the REIT, the
Partnership, and each of the Protected Partners to be subject to such amendment,
except that the Partnership may amend Schedule 1 upon a person becoming a
Protected Partner as a result of a transfer of Units.

6.2       Waiver.  Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 3 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

ARTICLE 7

MISCELLANEOUS

7.1       Additional Actions and Documents.  Each of the Parties hereby agrees
to take or cause to be taken such further actions, to execute, deliver, and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

7.2       Assignment.  No Party shall assign its or his rights or obligations
under this Agreement, in whole or in part, except by operation of law, without
the prior written consent of the other Parties, and any such assignment contrary
to the terms hereof shall be null and void and of no force and effect.

7.3       Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Protected Partners and their respective
successors and permitted assigns, whether so expressed or not. This Agreement
shall be binding upon the REIT, the Partnership, and any entity that is a direct
or indirect successor, whether by merger, transfer, spin-off or otherwise, to





7




all or substantially all of the assets of either the REIT or the Partnership (or
any prior successor thereto as set forth in the preceding portion of this
sentence), provided that none of the foregoing shall result in the release of
liability of the REIT and the Partnership hereunder. The REIT and the
Partnership covenant with and for the benefit of the Protected Partners not to
undertake any transfer of all or substantially all of the assets of either
entity (whether by merger, transfer, spin-off or otherwise) unless the
transferee has acknowledged in writing and agreed in writing to be bound by this
Agreement, provided that the foregoing shall not be deemed to permit any
transaction otherwise prohibited by this Agreement.

7.4       Modification; Waiver.  No failure or delay on the part of any Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Parties are cumulative and not
exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any Party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any Party in any case shall entitle such Party to any other or
further notice or demand in similar or other circumstances.

7.5       Representations and Warranties Regarding Authority;
Noncontravention.  Each of the REIT and the Partnership has the requisite
corporate or other (as the case may be) power and authority to enter into this
Agreement and to perform its respective obligations hereunder. The execution and
delivery of this Agreement by each of the REIT and the Partnership and the
performance of each of its respective obligations hereunder have been duly
authorized by all necessary trust, partnership, or other (as the case may be)
action on the part of each of the REIT and the Partnership. This Agreement has
been duly executed and delivered by each of the REIT and the Partnership and
constitutes a valid and binding obligation of each of the REIT and the
Partnership, enforceable against each of the REIT and the Partnership in
accordance with its terms, except as such enforcement may be limited by (i)
applicable bankruptcy or insolvency laws (or other laws affecting creditors’
rights generally) or (ii) general principles of equity. The execution and
delivery of this Agreement by each of the REIT and the Partnership do not, and
the performance by each of its respective obligations hereunder will not,
conflict with, or result in any violation of (i) the Partnership Agreement or
(ii) any other agreement applicable to the REIT and/or the Partnership, other
than, in the case of clause (ii), any such conflicts or violations that would
not materially adversely affect the performance by the Partnership and the REIT
of their obligations hereunder.

7.6       Captions.  The Article and Section headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

7.7       Notices.  All notices and other communications given or made pursuant
hereto shall be in writing, shall be deemed to have been duly given or made as
of the date delivered, mailed or transmitted, and shall be effective upon
receipt, if delivered personally, mailed by registered or





8




certified mail (postage prepaid, return receipt requested) to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like changes of address) or sent by electronic transmission to the telecopier
number specified below:

(a)        if to the Partnership or the REIT, to:

Alpine Income Property Trust, Inc.

1140 N. Williamson Blvd., Suite 140

Daytona Beach, Florida 32114

Attention: Daniel E. Smith

(b)        if to a Protected Partner, to the address on file with the
Partnership.

Each Party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

7.8       Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.

7.9       Governing Law.  The interpretation and construction of this Agreement,
and all matters relating thereto, shall be governed by the laws of the State of
Maryland, without regard to the choice of law provisions thereof.

7.10     Consent to Jurisdiction; Enforceability.

(a)        This Agreement and the duties and obligations of the Parties shall be
enforceable against any of the other Parties in the courts of the State of
Maryland. For such purpose, each Party and the Protected Partners hereby
irrevocably submits to the nonexclusive jurisdiction of such courts and agrees
that all claims in respect of this Agreement may be heard and determined in any
of such courts.

(b)        Each Party hereby irrevocably agrees that a final judgment of any of
the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

7.11     Severability.  If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.





9




7.12     Costs of Disputes.  Except as otherwise expressly set forth in this
Agreement, the nonprevailing Party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing Party or Parties in
connection with resolving such dispute.

[no further text on this page—signature page follows]





10




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement by their respective officers, general partners, or delegates thereunto
duly authorized all as of the date first written above.

 

 

 

 

 

REIT:

 

 

 

ALPINE INCOME PROPERTY TRUST, INC.,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name:

Daniel E. Smith

 

 

Title:

Senior Vice President, General Counsel

 

 

 

and Corporate Secretary

 

 

 

 

 

PARTNERSHIP:

 

ALPINE INCOME PROPERTY OP, LP,

a Delaware limited partnership

 

 

 

 

By:

ALPINE INCOME PROPERTY GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

By:

ALPINE INCOME PROPERTY TRUST, INC.,

 

 

a Maryland corporation,

 

 

its sole member

 

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name:

Daniel E. Smith

 

 

Title:

Senior Vice President, General Counsel

 

 

 

and Corporate Secretary

 

 

 

 

 

 

CTO:

 

 

 

CONSOLIDATED-TOMOKA LAND CO.,

 

a Florida corporation

 

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name:

Daniel E. Smith

 

 

Title:

Senior Vice President, General Counsel

 

 

 

and Corporate Secretary

 

 





11




INDIGO:

 

INDIGO GROUP LTD.,

a Florida limited partnership

 

 

 

 

 

By:

INDIGO GROUP INC.,

 

 

a Florida corporation,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name:

Daniel E. Smith

 

 

Title:

Senior Vice President, General Counsel

 

 

 

and Corporate Secretary

 

 





12




Schedule 1

List of Protected Partners

Consolidated-Tomoka Land Co.

Indigo Group Ltd.





13




Schedule 2

Gain Limitation Properties and

Estimated Maximum Protected Gain for Protected Partners as a Group

 

 

 

 

 

 

Name of Protected Property

Closing Date Built In Gain

(Aggregate)

Maximum Protected Gain

(Aggregate)

Family Dollar,

Lynn, MA

$ 1,249,137

$ 1,249,137

Hobby Lobby,

Winston-Salem, NC

$ 5,182,910

$ 5,182,910

Cheddar’s,

Jacksonville, FL

$ 1,364,354

$ 1,364,354

Scrubbles,

Jacksonville, FL

$ 1,362,722

$ 1,362,722

Alpine Valley Music Theatre

East Troy, WI

$ 0

$ 0

 





14




Schedule 3

Maximum 704(c) Value to be Used in Computing Protected Gain

 

 

 

Name of Protected Property

Agreed Maximum Value

Family Dollar,

Lynn, MA

$ 2,149,460

Hobby Lobby,

Winston-Salem, NC

$ 8,228,167

Cheddar’s,

Jacksonville, FL

$ 2,716,648

Scrubbles,

Jacksonville, FL

$ 2,654,563

Alpine Valley Music Theatre

East Troy, WI

$ 7,504,392

 

15

